Citation Nr: 0425485	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1970 for which he received an honorable discharge.  He also 
had service from November 1974 to August 1975, but in a 
December 1975 administrative decision the Veterans 
Administration determined that his discharge from that period 
of service was under dishonorable conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico.  

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

In a VA Form 9, received by the Board on September 9, 2004, 
the appellant requested a Travel Board hearing.  He has not 
been afforded an opportunity for the requested hearing.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should schedule the veteran for a travel board 
hearing.

2.  The appellant is advised that if he has, or is able to 
obtain, evidence relevant to the claim, he must submit the 
evidence.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




